Citation Nr: 0924387	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  02-16 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right shoulder injury, to include being due to or caused by a 
service-connected disorder.  

2.  Entitlement to service connection for the residuals of a 
fractured left forearm, to include being due to or caused by 
a service-connected disorder.  

3.  Entitlement to service connection for the residuals of 
fractured facial bones, to include being due to or caused by 
a service-connected disorder.  

4.  Entitlement to service connection for the residuals of 
fractured ribs, to include being due to or caused by a 
service-connected disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from June 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in St. 
Paul, Minnesota.  The record indicates that the issues on 
appeal were:

1.  Entitlement to service connection for 
enucleation of the right eye.

2.  Entitlement to service connection for 
residuals of a right shoulder injury.

3.  Entitlement to service connection for 
residuals of a fractured left forearm, 
facial bones and ribs.

4.  Entitlement to a compensable rating 
for residuals of hepatitis.

5.  Entitlement to an effective date 
prior to May 19, 1999, for the grant of 
service connection for bilateral hearing 
loss.

6.  Entitlement to an effective date 
prior to May 19, 1999, for the grant of 
service connection for tinnitus.

7.  Entitlement to an effective date 
prior to September 23, 1999, for the 
grant of a 40 percent rating for 
residuals of a shell fragment wound to 
the left thigh.

8.  Entitlement to an effective date 
prior to September 23, 1999, for the 
separate grant of service connection for 
degenerative joint disease of the left 
knee.

9.  Whether there was clear and 
unmistakable error in a December 1948 
rating decision that reduced the 
appellant's rating for residuals of 
hepatitis from 30 percent to 
noncompensable effective March 1, 1949.

The Board subsequently issued a Decision/Remand; that action 
was dated May 2004.  In that action, the Board found that the 
rating decision of December 1948 did not contain clear and 
unmistakable error.  The remaining issues were remanded to 
the RO/AMC for the purpose of obtaining additional 
information and ensuring due process.

The claim was subsequently returned to the Board and in 
October 2005, the Board issued a decision on the remaining 
eight issues.  Essentially, the Board denied the appellant's 
claim and the appellant was then notified of the Board's 
decision.  Upon reviewing the action of the Board, the 
appellant appealed to the United States Court of Appeals for 
Veterans Claims, hereinafter the Court.

After reviewing the Board's decision, a brief provided by the 
appellant's attorney before the Court, and a brief submitted 
by the VA on behalf of the Secretary, the Court concluded 
that it would vacate in part and affirm in part the Board's 
October 2005 decision.  The claim was returned to the Board 
for action in conjunction with the instructions given by the 
Court in its February 2008 Memorandum Decision.

A review of the Court's Decision found that the Court 
affirmed the Board's actions on the followings issues:

1.  Entitlement to a compensable rating 
for residuals of hepatitis.

2.  Entitlement to an effective date 
prior to September 23, 1999, for the 
grant of a 40 percent rating for 
residuals of a shell fragment wound to 
the left thigh.

The Court also found that the appellant had abandoned his 
appeal with respect to these issues:

1.  Entitlement to an effective date 
prior to May 19, 1999, for the grant of 
service connection for bilateral hearing 
loss.

2.  Entitlement to an effective date 
prior to May 19, 1999, for the grant of 
service connection for tinnitus.

3.  Entitlement to an effective date 
prior to September 23, 1999, for the 
separate grant of service connection for 
degenerative joint disease of the left 
knee.

Finally, with respect to the remaining five issues involving 
service connection, the Court concluded that the VA did not 
properly inform the appellant of what was necessary to 
substantiate his claim, what the VA would seek to obtain, and 
what the appellant was expected to provide with respect to 
his claim.  The Court further found that the VA did not 
properly inform the appellant how he could prevail on his 
secondary service connection claims.  As such, since the 
appellant was not provided with this information, the Court 
found that error had been committed and the Board's decision 
with respect to those five issues was vacated.

Thus, in keeping with instructions provided by the Court, the 
appeal was remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The claim has since been 
returned to the Board for appeal.

Upon further review of the claims folder, it appears that 
after the Board issued its October 2005 Decision and the 
appellant appealed to the Court, a separate temporary file 
was created at the RO.  Per the claims folder, the RO granted 
service connection for a seizure disorder.  The RO issued a 
decision on this in August 2007.  This conclusion was based 
on the appellant's medical records that showed that he 
suffered an injury to the skull while in service.  A VA 
doctor concluded that the injury to the skull resulted in the 
seizure disorder.  Hence, benefits were granted.  

One of the issues that is/was on appeal involves enucleation 
of the right eye.  The appellant had asserted that because of 
a service-connected disability, he was involved in a motor 
vehicle accident.  The motor vehicle accident produced a 
number of disabilities including enucleation of the right 
eye.  The appellant's claim had been initially denied by the 
RO and the Board.  However, while the original claim was away 
from the RO, the appellant sought treatment from his local VA 
Medical Center (VAMC) and those records were collected and 
placed within the temporary file.  One of those medical 
records contained an opinion by a VA doctor that concluded 
that as a result of his seizure disorder, the appellant was 
involved in an accident that resulted in enucleation of the 
right eye.  Since a seizure disorder was considered to be 
service-connected, service connection for enucleation of the 
right eye was granted on a secondary basis.  This occurred in 
a rating decision issued in November 2007.  As a result of 
this conclusion, this issue is no longer before the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The appellant has been service-connected for a seizure 
disorder.

3.  The appellant was involved in a motor vehicle accident.  
A VA doctor has concluded that the motor vehicle accident was 
due to or as a result of the appellant suffering from a 
seizure.

4.  As a result of the accident, the appellant sustained 
fractures to his facial bones, the ribs, and the left 
forearm, along with injuring his right shoulder.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, 
the appellant's residuals of a right shoulder injury is 
secondary to the appellant's service-connected seizure 
disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.310 (2008).

2.  Resolving all reasonable doubt in the appellant's favor, 
the appellant's residuals of a fractured left forearm is 
secondary to the appellant's service-connected seizure 
disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.310 (2008).

3.  Resolving all reasonable doubt in the appellant's favor, 
the appellant's residuals of facial bones fractures is 
secondary to the appellant's service-connected seizure 
disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.310 (2008).

4.  Resolving all reasonable doubt in the appellant's favor, 
the appellant's residuals of fractured ribs is secondary to 
the appellant's service-connected seizure disorder.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with these issues given the 
favorable nature of the Board's decision.

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2008), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the appellant presently 
has the same condition; or (2) a disease manifests itself 
during service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the appellant's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2008).  The Court has 
held that when aggravation of a appellant's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The appellant is service-connected for a seizure disorder.  
The appellant has contended that as a result of this 
disorder, he was involved in a motor vehicle accident.  He 
has asked that he be service-connected the residuals of a 
right shoulder injury, a fracture left forearm, fractured 
facial bones, and fractured ribs.  He avers that all four of 
these conditions occurred as a result of the motor vehicle 
accident, which was caused by, or the result of his seizure 
disorder.

The record shows that in December 1968, the appellant was 
hospitalized for injuries sustained in an automobile 
accident.  The private medical records from the Fairview 
Hospital note that the appellant fell off a freeway bridge in 
his automobile.  As a result of that accident, he sustained a 
serious injury to his right eye as well as an injury to the 
right shoulder, left forearm, the bones of the face, and the 
ribs.  A VA doctor, in 1969, confirmed that the injuries 
occurred and that the appellant had been treated for the 
injuries.  After the automobile accident and treatment 
therefore, the appellant did not apply for VA benefits.

In 2001 and 2002, the appellant submitted a number of claims 
to the VA.  One of those claims was a request for entitlement 
to service connection for disabilities of the facial bones, 
the right shoulder, the ribs, and the left forearm.  He 
requested that they be secondary service connected; he 
averred that they were caused by his automobile accident that 
was the result of a service-connected disorder.

Subsequently he submitted a claim for entitlement to service 
connection for a seizure disorder.  He stated that as a 
result of a grenade explosion he endured during World War II, 
he suffered a head injury that led to the development of a 
seizure disorder.  After reviewing the appellant's service 
medical records and VA medical treatment records, including 
an opinion provided by a VA doctor that corroborated the 
appellant's assertions, service connection was granted for a 
seizure disorder.  The examiner, a VA neurologist, further 
suggested and implied that the motor vehicle accident that 
occurred in 1968 was more likely caused by or the result or a 
seizure.  The RO then granted service connection for 
enucleation of the right eye.  In making this grant, the RO 
concluded that since the eye disability occurred because of 
the automobile accident, which was caused by the appellant's 
service-connected seizure disorder, secondary service 
connection should be granted for an eye disability.

As reported above, the disabilities on appeal all resulted 
from the motor vehicle accident of 1968.  The appellant now 
suffers from the residuals of those conditions.  A VA doctor 
has opined that the underlying cause of the accident, that of 
a seizure disorder, caused the accident.  Medical evidence 
has not been presented or obtained that would contradict the 
opinion made by the VA medical examiner.  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2008); see also 38 C.F.R. § 3.102 (2008).  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  The Court pointed out in Gilbert that 
under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the appellant prevails.  In view of the 
foregoing, the Board finds that the evidence is, at least, in 
equipoise.  Because the evidence is in equipoise, and since 
the appellant is supposed to be afforded the benefit-of-the- 
doubt, the Board concludes that the appellant's disabilities 
of the right shoulder, left forearm, the bones of the face, 
and the ribs, are secondary or the result of a service-
connected disability (the seizure disorder), and service 
connection is granted.


ORDER

1.  Entitlement to service connection for the residuals of a 
right shoulder injury, to include being due to or caused by a 
service-connected disorder, is granted.  

2.  Entitlement to service connection for the residuals of a 
fractured left forearm, to include being due to or caused by 
a service-connected disorder, is granted.  

3.  Entitlement to service connection for the residuals of 
fractured facial bones, to include being due to or caused by 
a service-connected disorder, is granted.  



4.  Entitlement to service connection for the residuals of 
fractured ribs, to include being due to or caused by a 
service-connected disorder, is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


